Title: Abigail Adams to John Adams, 5 October 1777
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      
       October 6 i.e. 5. 1777. Sunday
      
     
     I know not where to direct to you, but hope you are secure. Tis said in some part of the Jersies, but I know this only from report. I sent to Town yesterday (saturday) but the Post did not get in till the person by whom I sent came out of Town. I could not rest but sent again this morning. The Post came but brought no Letters for me, and but two for any person that I could learn, and no late intelligence.
     To the removal of congress I attribute my not hearing, but I never was more anxious to hear. I want to know every movement of the Armies. Mr. Niles by whom I send this sets of tomorrow and promisses to find you and deliver this into your Hand. I doubt not you will let me hear from you by the first conveyance. Tell me where you are, how you are situated and how you do? Whether your spirits are good, and what you think of the present state of our Arms. Will Mr. How get possession of the city? Tis a day of doubtfull expectation, Heaven only knows our destiny. I observe often in the account of actions that our Men are sometimes obliged to retreat for want of ammunition, their cartridges are spent. How is this? Is it good Generalship. We never hear of that complaint in the regular Army.—There is a private expedition tis said. The Troops have all marched last monday. I own I have no great faith in it. I wish it may succeed better than I apprehend.
     No News of any importance from the Northward; I long for spirited exertions every where. I want some grand important actions to take place. We have both armies from their Shipping. Tis what we have long sought for, now is the important Day; Heaven seems to have granted us our desire, may it also direct us to improve it aright.
     We are all well. I write nothing of any importance, till I know where you are, and how to convey to you. Believe me at all times unalterably yours—yours.
    